PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/021,153
Filing Date: 28 Jun 2018
Appellant(s): GIZAW et al.



__________________
George H. Leal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 June 2021.

(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 24 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument

 A) Response to Appellant’s arguments that the rejection does not teach all of the claims limitations (starting on page 2 of the Brief. 
Appellant argues that the water contact and hysteresis angles instantly claimed for the nonwoven top sheet layer treated with a surface modifying composition are not taught by Qin et al. because Qin et al. only discloses values which meet the instant claimed ranges regarding a paperboard substrate (section 0062), while the Examples only refer to hydro-head values. The position of the examiner is that it is reasonable to infer that the supper-hydrophobic coatings applied to the nonwoven fabrics of the examples also have contact and hysteresis angles that are equivalent to those given for application of a super-hydrophobic composition on paperboard.  Evidence of this is that the paperboard is “deemed to be representative of the general class of cellulosic substrates” (section 0062).  The reference lists high density paper toweling as a substrate in the examples (section 0072).  This paper toweling is a cellulosic substrate, which the paperboard of section 0062 is deemed to be representative.  It is thus logical to think that the coated paper towel has similar contact and 
Appellant also argues that the substrate of Qin et al. is not an apertured non-woven.  The examiner takes the openings extending through the super-hydrophobic coating and into the nonwoven substrate shown in Figures 2A and 2B of Qin et al, as meeting the “apertured” language of the instant claims 1 and 14.  Appellant also argues the Topsheet Stain Area limitation in claim 14 is not explicitly taught by the reference.  The examiner agrees that there is not explicit mention of the claimed Topsheet Stain area in the Qin et al., but notes that Table 3 of the instant specification shows that nonwoven coated with a super-hydrophobic coating that meets the instant claimed contact and hysteresis angles also meets the claimed Topsheet Stain area.  The examiner thus takes the reference as inherently teaching the claimed Topsheet Stain Area.

      
B) Response to Appellants Argument that the rejection does not establish Obviousness by a Preponderance of Evidence starting on the bottom of page 3 of the Brief.
     Appellant argues that obviousness has not been established because of limitations not taught by the combination of references in the rejection of record.  The examiner has argued above in the previous section that all of the limitations alleged by Appellant to be missing from the rejection are present in the instant rejection of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte